Howedd, J.
Defendant is sued as the maker of two promissory notes to the order of J. J. Michel, and endorsed by him and Rachel Sank. ,
The defence is, want and failure of consideration, based on two grounds:
1. That the notes were given for the price of two slaves, who were afflicted with redhibitory vices.
2. That said slaves having been emancipated, the defendant is relieved from the obligation of paying the price, and that the plaintiffs had knowledge of the consideration of the notes, and the existence of the alleged vices.
The case was tried before a jury, who rendered a verdict in favor of the defendant, from a judgment on which the plaintiffs have appealed.
No objection was made to the charge to the jury, and no bill of exceptions taken during the trial; and as it is a question of fact, whether plaintiffs had knowledge of the consideration for which the notes were given, which was found affirmatively by the jury, we are not disposed to disturb their verdict, it not being manifestly erroneous. On the contrary, the agents of the'vendors state that the completion of the sale of the ‘ slaves was delayed some time by the refusal of the plaintiffs, who were to receive the notes to be given for them,, to take them without a commercial endorser, which implied that he knew that the notes were given for thp price of slaves, the sale of which was being completed.
Tliis'fact of knowledge takes the case out of the operation of the law-merchant, and brings it within the rule in the Wainwright case.
Judgment affirmed, with costs.